DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a distance between the first data line and the third pixel electrode is shorter than a distance between the second data line and the second pixel electrode” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisada et al. (US 2013/0070002), hereinafter Hisada.
	In reference to claim 1, Hisada discloses in Fig. 2 a display device comprising: 
	a plurality of data lines extending in a first direction (123p and 123q); and 
	first to third pixels (R, G, B) connected to the plurality of data lines, 
	wherein the first pixel (R) comprises a first pixel electrode overlapping the plurality of data lines (123p, 123q) in a plan view in a thickness direction, 
	the second pixel (G) comprises a second pixel electrode spaced apart from the plurality of data lines in the plan view in the thickness direction, and 
	 the third pixel (B) comprises a third pixel electrode overlapping the plurality of data lines in the plan view in the thickness direction (¶ [67] [78] [90].
	In reference to claim 2, Hisada discloses the first pixel emits red light (R), the second pixel emits green light (Gg), and the third pixel emits blue light (B) as shown in Fig. 1.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Park et al. (US 2020/0381507), hereinafter Park.
	In reference to claim 3, Hisada discloses in Fig. 2 an area of the first pixel electrode (R) is larger than an area of the second pixel electrode (G) 
	Hisada does not disclose an area of the third pixel is larger than the area of the first pixel electrode. 
	In the same field of endeavor, Park discloses in Fig. 9, a first pixel electrode 191c, second pixel electrode 191b, and a third pixel electrode 191a. the first pixel electrode 191c and the third electrode 191a overlapping with plurality of data lines 171a-171c; an area of the third pixel electrode 191a is larger than the area of the first pixel electrode 191c.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hisada in view of the teaching of Park to increase a display quality by reducing a capacitance of a parasitic capacitor between the pixel electrode and the data line of a plurality of pixels of the display device, or by reducing the deviation (¶ [8]).

Claim(s) 4-7, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Lee et al. (US 20160155983), hereinafter Lee.
	In reference to claim 4, Hisada discloses in Fig. 2 the third pixel electrode (B) is spaced apart from the first pixel electrode (R) in the first direction.
	Hisada does not disclose the second pixel electrode (G) is spaced apart from the first pixel electrode (R) or 
	In the same field of endeavor, Lee discloses in Fig. 4, the second pixel electrode (G) is spaced apart from the first pixel electrode (R) or 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hisada in view of the teaching of Lee to increase outside visibility and contrast ration of a screen (¶ [8]).
	In reference to claim 5, Lee discloses in Fig. 4 the first pixel electrode (R) and the third pixel electrode (B) are disposed in a same column; a second pixel electrode (G) is disposed in a different row and a different column from the first pixel electrode (R) and a third electrode (B).
	In reference to claim 6, Hisada discloses in Fig. 8, plurality of data lines comprise first and second data lines adjacent to each other (523p and 523q) , the first pixel (G) further comprises a first pixel circuit (525R) connected between the first data line (523q) and the first pixel electrode (531R), 
	the second pixel (B) further comprises a second pixel circuit connected between the second data line (523P) and the second pixel electrode (531B), 
	the third pixel (G) further comprises a third pixel circuit (525G) connected between the first data line (523p) and the third pixel electrode (G); ¶ [103-109]).
	In reference to claim 7, Hisada discloses in Fig. 13, the plurality of data lines further comprise third and fourth data lines (data lines overlaps B) spaced apart from the  first and second data lines (data lines overlaps R) and adjacent to each other, and the second pixel electrode (G) is disposed between the second data line and the third data line.
	In reference to claim 18, Lee discloses in Fig. 7, a substrate (120); a thin film transistor (T1-T6) disposed on the substrate; a passivation layer (160) covering the thin film transistor; and a planarization layer (180) disposed on the passivation layer (160), wherein the first and second data lines (171) are disposed on the passivation layer (191), and the first to third pixel electrodes are disposed on the planarization layer (180); (¶ [104-112]).
 
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisada and Lee in view of Park.
	In reference to claim 19, Hisada as modified does not disclose a distance of the first data line and the first pixel electrode is shorter than a distance between a second data line and the second pixel electrode.
	In the same filed of endeavor, Park discloses in Fig. 9, a first pixel electrode 191c, second pixel electrode 191b, and a third pixel electrode 191a, the first pixel electrode 191c and the third electrode 191a overlapping with plurality of data lines 171a-171c; and a distance of the first data line (171c) and the first pixel electrode (191c) is shorter than a distance between a second data line (171b) and the second pixel electrode (191b).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hisada in view of the teaching of Park to increase a display quality by reducing a capacitance of a parasitic capacitor between the pixel electrode and the data line of a plurality of pixels of the display device, or by reducing the deviation (¶ [8]).
	In reference to claim 20, Park discloses  and a distance between the first data line (171c) and the third pixel electrode (191a) is shorter than a distance between the second data line (171b) and the second pixel electrode (191b).

Allowable Subject Matter

Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 8,
the display device of claim 7, further comprising:
a driving voltage line disposed in a same layer as the first to fourth data lines and disposed between the second and third data lines.
With respect to claim 10.
The display device of claim 6, wherein the first pixel circuit comprises: 30 a first transistor which controls a driving current flowing through the first pixel electrode;  
	a second transistor which supplies a data voltage to a first node, which is connected to a source electrode of the first transistor; 
	a third transistor which connects a second node, which is connected to a drain electrode of the first transistor, to a third node, which is connected to a gate electrode of the first transistor; and 
	a first coupling capacitor connected between the first data line and a fourth node, which is connected to the first pixel electrode.

	Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al. (US 2017/0045794) discloses in Fig. 2 a display device comprising a plurality of data line DL2 and DL3 overlapping pixel electrode PE2 and PE3; ¶ [26-27].
	Kim et al. (US 2018/0174511) discloses in Fig. 3, a plurality of subpixels (RGB); and subpixels B and R having an area larger than subpixel G; the subpixel G is spaced apart from subpixels B and R in an oblique direction.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692